  Case 14-31226         Doc 69     Filed 11/02/18 Entered 11/02/18 12:52:03              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-31226
         ALONZO J CUSHMEER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/26/2014.

         2) The plan was confirmed on 12/31/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/06/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/27/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,600.00.

         10) Amount of unsecured claims discharged without payment: $141,046.79.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-31226      Doc 69        Filed 11/02/18 Entered 11/02/18 12:52:03                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $29,353.05
       Less amount refunded to debtor                           $618.02

NET RECEIPTS:                                                                                  $28,735.03


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,950.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,302.30
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,252.30

Attorney fees paid and disclosed by debtor:                  $50.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ARNOLD SCOTT HARRIS             Unsecured         265.00           NA              NA            0.00       0.00
BEST BUY REWARDZONE PROGRAM     Unsecured         800.00           NA              NA            0.00       0.00
BLITT & GAINES                  Unsecured      3,500.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured      2,000.00       1,790.37        1,790.37      1,074.74        0.00
CAPITAL ONE NA                  Unsecured         315.00        315.45          315.45        189.36        0.00
CERASTES LLC                    Unsecured      2,000.00       2,107.22        2,107.22      1,264.95        0.00
CHASE                           Unsecured         460.00           NA              NA            0.00       0.00
DEPT STORES NATIONAL BANK/MAC   Unsecured      1,687.00       1,686.62        1,686.62      1,012.46        0.00
LAKEVIEW LOAN SERVICING LLC     Secured        1,425.34       1,425.34        1,425.34      1,425.34        0.00
LAKEVIEW LOAN SERVICING LLC     Unsecured    120,000.00            NA              NA            0.00       0.00
LAKEVIEW LOAN SERVICING LLC     Unsecured      1,425.34            NA              NA            0.00       0.00
LAKEVIEW LOAN SERVICING LLC     Secured       90,000.00    209,251.01       210,676.35           0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured      2,000.00         652.33          652.33        391.59        0.00
PRA RECEIVABLES MGMT            Unsecured            NA         665.17          665.17        399.30        0.00
PRA RECEIVABLES MGMT            Unsecured      8,000.00       9,081.59        9,081.59      5,451.60        0.00
PRA RECEIVABLES MGMT            Unsecured      4,000.00       3,159.91        3,159.91      1,896.87        0.00
PRA RECEIVABLES MGMT            Unsecured      3,000.00       3,485.43        3,485.43      2,092.28        0.00
PRA RECEIVABLES MGMT            Unsecured      2,934.00           0.00            0.00           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured            NA         745.71          745.71        447.64        0.00
QUANTUM3 GROUP LLC              Unsecured      1,367.00       1,367.80        1,367.80        821.08        0.00
US DEPT OF ED FEDLOAN           Unsecured      1,171.00       1,127.54          380.53        210.87        0.00
USAA FEDERAL SAVINGS BANK       Unsecured      9,000.00     11,035.71        11,035.71      6,624.65        0.00
ZALES                           Secured           200.00           NA           180.00        180.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-31226         Doc 69      Filed 11/02/18 Entered 11/02/18 12:52:03                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $210,676.35              $0.00              $0.00
       Mortgage Arrearage                                 $1,425.34          $1,425.34              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $180.00            $180.00              $0.00
 TOTAL SECURED:                                         $212,281.69          $1,605.34              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $36,473.84         $21,877.39              $0.00


Disbursements:

         Expenses of Administration                             $5,252.30
         Disbursements to Creditors                            $23,482.73

TOTAL DISBURSEMENTS :                                                                      $28,735.03


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
